Citation Nr: 0031355	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to service connection for gout.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1976 and from March 1991 to January 1992.

This matter arises before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Winston-Salem, North Carolina.  In March 1997 
and November 1998, the claim was remanded to the RO for the 
purpose of obtaining additional information.  The requested 
development has been accomplished to the extent possible.  
The Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that a left inguinal hernia resulted from disease or injury 
in service.

2.  The preponderance of the evidence is against the claim 
that gout resulted from disease or injury in service.

3.  Without showing good cause, the veteran failed to report 
for VA examinations in conjunction with his claim for an 
increased disability rating for his service-connected 
cervical spine disorder. 


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
left inguinal hernia.  38 U.S.C.A. §§ 1110 and 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  The veteran is not entitled to service connection for 
gout.  38 U.S.C.A. §§ 1110 and 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).

3.  The veteran's refusal to report for VA examinations 
requires that the claim for an increased evaluation for 
degenerative disc disease of the cervical spine be denied.  
38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had two periods of active duty, including from 
February 1973 to February 1976 and from March 1991 to January 
1992.  He claimed entitlement to service connection for a 
"pinched nerve" in July 1992.  He made no mention of an 
inguinal hernia or gout.

The RO obtained the veteran's service medical records from 
the National Personnel Records Center (NPRC) in June 1993.  
The service medical records for the first period of service 
are incomplete.  Only an entrance examination report is of 
record for the first period of service.

When the veteran entered onto active duty for the second 
period of service, a physical examination was accomplished.  
He denied any history of a rupture, hernia, or foot trouble.  
Moreover, there were no complaints or findings pertaining to 
gout or an inguinal hernia.  Examination of the abdomen and 
viscera (including hernia) was normal and examination of the 
feet showed only pes planus.

During his second period of active service, the veteran was 
seen repeatedly for complaints of pain and discomfort of the 
cervical segment of the spine; however, there were no 
complaints or findings pertaining to gout or an inguinal 
hernia.  Prior to his discharge, he underwent a physical 
examination in November 1991.  Again, he denied any history 
of a rupture, hernia, or foot trouble.  Examination of the 
abdomen, viscera, and feet was normal.  

A general VA medical exam was accomplished in March 1993.  
The veteran complained of pain at the metatarsophalangeal 
joint of both great toes for the past two years, but denied 
any aggravating factors or injury.  A very small left 
inguinal hernia was noted.  The right toe was normal, but the 
left toe was red and tender dorsally.  Gout was initially 
diagnosed, but it was noted that it was not proven by 
laboratory tests or x-ray films. 

In August 1993, service connection was granted for 
degenerative disc disease of the cervical spine with chronic 
pain and radiculopathy, evaluated as 10 percent disabling. 

In January 1994, the veteran requested that his neck 
disability be reevaluated.  To support his claim, copies of 
his VA medical treatment records were obtained.  A March 1993 
treatment note contained diagnoses of a hernia of the groin 
and gout. 

In May 1994, the veteran claimed entitlement to service 
connection for a hernia and gout.  In September 1994, he was 
afforded a VA orthopedic examination of his neck.  He stated 
that he had gout and a hernia.

In November 1994, the RO denied entitlement to an increased 
evaluation for the service-connected neck disability and 
denied service connection for gout and a left inguinal 
hernia.  The veteran appealed the RO's decision to the Board.  
He contends that either his gout and inguinal hernia began in 
service or shortly thereafter, and that they should be 
service connected.

Additional VA treatment records were obtained.  In April 
1994, the veteran was seen because of complaints of pain in 
his toes.  The examiner reported that his toes were red, 
swollen, and tender to the touch.  The examiner also noted 
that there was tenderness and weakness in the inguinal area.  
Gout and a left inguinal hernia were diagnosed.  Gout, by 
history, was diagnosed upon VA hospitalization in January 
1995.  

In March 1996, the veteran testified before an RO Hearing 
Officer.  The transcript reflects that he did not add any 
additional information concerning his inguinal hernia.  He 
did, however, complain about pain and discomfort in his feet, 
which he attributed to gout.  He stated that he began to have 
these problems while he was still in the service but did not 
seek treatment because he thought it might be part of the 
aging process or something acute and transitory.  
Additionally, the veteran said that he took "Indocin" for 
the treatment of the condition but that he had not had a 
"flare-up" of the disease for several months. 

The veteran was scheduled for VA examination of the cervical 
spine in November 1996.  He was notified of this examination 
at his most recent address of record by a letter from the VA 
Medical Center (VAMC); however, he failed to report.  The RO 
wrote to the veteran at his most recent address of record in 
January 1997 and asked if he was willing to report for 
examination and if there was a good reason that he did not 
report for the prior examination.  In March 1997, the RO 
verified the veteran's current mailing address with his then-
representative.

In July 1997, the claim was remanded by the Board.  The Board 
instructed the RO to obtain the veteran's service medical 
records from his first period of service, to obtain 
additional post-service treatment records, and afford the 
veteran a VA orthopedic examination to determine the current 
severity of his cervical spine disorder in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The RO wrote to the veteran at his most recent address of 
record in August 1997 and requested that he provide the names 
of all medical providers who had treated him for his neck 
disorder, gout, and inguinal hernia.  The RO also wrote to 
the veteran in October 1997 and told him that it had 
requested his records from the NPRC and asked that he submit 
copies of any service medical records he had in his 
possession.  He did not respond to either letter.  

Thereafter, the RO requested the veteran's service medical 
records from the NPRC, which responded that the service 
medical records from his first period of service were located 
at the Records Management Center (RMC) in St. Louis, 
Missouri.  Attempts were made by the RO to obtain those 
records, and the RO informed the veteran of these attempts at 
his most recent address of record in January 1998.  (The 
January 1998 letter was later returned as undeliverable by 
the postal service, marked as unclaimed).  However, in 
January 1998 the RMC reported that it did not have the 
veteran's service medical records.

The veteran was notified by letter dated February 24, 1998, 
(at his most recent address of record) that a VA examination 
was scheduled for him on March 5, 1998.  He did not appear 
for the scheduled examination.  

On April 2, 1998, the RO again wrote to the veteran at his 
most recent address of record and asked if he was willing to 
report for examination and if there was a good reason that he 
did not report for the prior examination.  The letter was 
returned by the postal service indicating that the veteran 
moved and left no forwarding address.

In May 1998, the RO attempted to verify the veteran's current 
mailing address with his prior representative, who responded 
that he had no recent contact with the veteran.

The Board again remanded the case to the RO in November 1998 
for additional attempts to obtain the veteran's service 
medical records, to contact his representative in an effort 
to obtain his mailing address, to advise him of 38 C.F.R. 
§ 3.655, and if appropriate, to reschedule him for VA 
examination.

The RO contacted the veteran's previous representative in 
December 1998 and was informed that he/she had no current 
address for the veteran.  Efforts to telephone the veteran 
were also unsuccessful.  Further, operator assistance 
reported no current listing for him.

The RO contacted the veteran's bank and obtained a new 
mailing address for him in April 1999.  However, 
correspondence mailed to the veteran at this address by the 
RO was returned as undeliverable by the postal service 
indicating that the veteran moved and left no address.  He 
failed to report for VA examinations for evaluation of his 
neck, hernia, and gout scheduled in February 2000.

In addition, the RO again requested the veteran's service 
medical records from the RMC, but was notified that these 
records were forwarded to an RO when the veteran filed a 
claim for benefits after he was released from active duty in 
1976.  There were no medical records on file at the RMC.

A supplemental statement of the case was issued in March 2000 
informing the veteran of the provisions of 38 C.F.R. § 3.655.

In September 2000, the veteran's representative, the American 
Legion, noted that attempts to obtain a current address for 
the veteran were made to his previous representative and that 
VA had not contacted the veteran's closest relative as 
reported on his DD-Form 214 to obtain a mailing address.  


II.  Analysis

A.  Service connection claims

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. § 5102).  
There is no issue as to substantial completeness of the 
application.  The veteran was notified of the information and 
evidence required to substantiate his claims by means of a 
May 1995 statement of the case which provided him notice of 
applicable laws and regulations and the reasons and bases for 
the denials.

The RO requested and received the veteran's available service 
medical records and verified his periods of service.  A 
response from the NPRC and RMC that no additional records 
were found indicates reasonable certainty that such records 
do not exist and that further efforts to obtain the records 
would be futile.  The RO also told the veteran that it had 
requested his records from the NPRC and asked that he submit 
copies of any service medical records he had in his 
possession.  Further, the RO obtained the veteran's VA 
treatment records.  In August 1997, he was asked to provide 
the names of all medical providers who treated him for gout 
or a hernia.  The veteran did not respond, and this letter 
was not returned as undeliverable by the postal service.  A 
copy of the letter was also provided to his attorney.  There 
is no indication of any additional records which the RO 
failed to obtain. 

The RO attempted to provide the veteran VA examinations in 
February 2000.  He failed to report for these examinations.  
A VA regulation pertinent to the failure to report for VA 
examinations provides, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2000).  In Olson v. Principi, 3 Vet. App. 480 (1992) the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting her claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  When a veteran seeking 
benefits fails to report for any scheduled examinations, VA 
had no duty to "turn up heaven and earth to find him," 
including contacting any relatives.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  The veteran has moved and not provided 
VA a current mailing address.  Although the RO contacted the 
veteran's previous representative to obtain a current mailing 
address, his current representative was aware of the need for 
an address, as discussed in the September 2000 written brief 
presentation, but did not provide one.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease    
contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

There is medical evidence in the claims file showing that the 
veteran currently has a left inguinal hernia and gout.  The 
left inguinal hernia was first diagnosed after service on VA 
examination in March 1993.  Gout was first shown in April 
1994.  Although the condition was initially diagnosed in 
March 1993, an examiner reported that it was not proven by 
laboratory tests or x-ray films at that time. 
   
However, no medical evidence has been presented or secured in 
this case showing that the current left inguinal hernia 
and/or gout had its onset during the veteran's active 
service.  The service medical records do not show a diagnosis 
of a left inguinal hernia and gout.  There is no medical 
evidence showing a chronic left inguinal hernia or gout 
during active duty. 

There is also nothing in the evidence of record which 
connects the veteran's left inguinal hernia and/or gout to 
his active duty.  There are no medical opinions contained in 
any of the veteran's post-service medical records relating 
his current disabilities to his military service.  The 
veteran's statements are not competent in this regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for a left inguinal hernia and 
gout.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule.  
38 C.F.R. §§ 3.102, 4.3 (2000).  In making this 
determination, the Board reiterates that VA attempted to 
afford the veteran VA examinations in February 2000.  
However, he has failed to cooperate with VA's efforts to 
fully develop his claims.  His failure to cooperate has had a 
negative effect on his claims because the Board does not 
possess the medical expertise to render medical opinion and 
has to decide the appeal based upon the existing evidentiary 
record.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).



B.  Increased Evaluation

As noted above, VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5102).  The RO obtained the veteran's VA treatment records.  
In August 1997, he was asked to provide the names of all 
medical providers who treated him for his cervical spine 
condition.  The veteran did not respond, and this letter was 
not returned as undeliverable by the postal service.  A copy 
of the letter was also provided to his attorney.  There is no 
indication of any additional records which the RO failed to 
obtain. 

The RO attempted to provide the veteran VA examinations in 
November 1996, March 1998, and February 2000.  He failed to 
report for these examinations.  There is no indication that 
he did not receive notice of the examination scheduled in 
November 1996.  Thereafter, he apparently moved without 
providing VA a current mailing address.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Although the RO contacted the 
veteran's previous representative to obtain a current mailing 
address, his current representative was aware of the need for 
an address, as discussed in the September 2000 written brief 
presentation, but did not provide one.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

As noted above, section 3.655 of VA regulations provides that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a), (b) (2000).  Moreover, the Court, citing 38 C.F.R. 
§ 3.655, has held that, where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or  reexamination and a claimant, without good 
cause, fails to  report for such examination, or 
reexamination," a claim for increase shall be denied.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992). 

The veteran was advised of the possible adverse consequences 
under 38 C.F.R. § 3.655 of not reporting for the scheduled 
examination in a March 2000 supplemental statement of the 
case.  Therefore, there is no prejudice to the veteran if the 
Board applies this regulation because he was notified of its 
applicability and provided an opportunity to respond.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Board finds that there is not sufficient medical 
evidence of record to adjudicate the veteran's claim.  
Additional VA examination was necessary in order to determine 
the current severity of his cervical spine disorder and to 
provide information necessary to evaluate the veteran's 
disability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Findings on VA 
examination September 1994 were sparse and inadequate in this 
regard.   

The veteran has clearly failed to cooperate with the RO's 
attempts to afford him the necessary examination.  His 
cooperation in reporting for these examinations was crucial 
to the fair and thorough adjudication of his claim.  
Moreover, the veteran has not presented any credible evidence 
of good cause for refusing to report for the scheduled 
examinations.  He has made no contact with the RO since his 
March 1996 personal hearing, and apparently moved without 
providing a new mailing address. 

Accordingly, the Board concludes that the veteran has not 
shown good cause for his failure to report for VA 
examinations and that, based on the veteran's failure to 
report for the VA examinations scheduled in conjunction with 
his claim for an increased rating, his claim must be denied.  
Further development in this case and further expending of 
VA's resources is not warranted pursuant to 38 C.F.R. § 3.655 
(2000).


ORDER

Entitlement to service connection for a left inguinal hernia 
is denied.

Entitlement to service connection for gout is denied.

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine is denied.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



- 2 -





- 1 -


